


110 HR 6618 IH: To require complete displays of the retail price of

U.S. House of Representatives
2008-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6618
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2008
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To require complete displays of the retail price of
		  transportation fuel.
	
	
		1.Short titleThe Act may be cited as the Stop
			 Deceptive Advertising of Gas Prices Act.
		2.Requirements for
			 complete displays of the retail price of transportation fuel
			(a)In
			 generalIn each place
			 (including on a sign, label, or advertisement) where a covered retailer
			 publically displays a price that the retailer charges consumers for purchases
			 of transportation fuel, the retailer shall display the price charged for
			 purchases of such fuel made with cash and the price charged for purchases of
			 such fuel made with another form of payment (including processing fees charged
			 to consumers for purchases made with a credit card, charge card, debit card, or
			 another non-cash method of payment).
			(b)Treatment of an
			 incomplete display of fuel pricesThe failure to comply with subsection (a)
			 shall be treated as an unfair or deceptive act or practice in or affecting
			 commerce within the meaning of section 5 of the Federal Trade Commission Act
			 (15 U.S.C. 45). The Federal Trade Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction as though all
			 applicable terms and provisions of the Federal Trade Commission Act were
			 incorporated into and made a part of this Act.
			(c)DefinitionsFor purposes of this Act, the following
			 definitions apply:
				(1)Charge
			 cardThe term charge
			 card has the meaning given such term in section 127(c)(4)(E) of the
			 Truth in Lending Act (15 U.S.C. 1637).
				(2)Credit
			 cardThe term credit card has the meaning given such
			 term in section 103(k) of the Truth in Lending Act (15 U.S.C. 1602(k)).
				(3)Debit
			 cardThe term debit
			 card means any card or other device issued by a financial institution
			 (as defined in section 903(8) of the Truth in Lending Act (15 U.S.C. 1693a(8)))
			 to a consumer for use in initiating electronic fund transfers (as defined in
			 section 903(6) of such Act) from the account of the consumer at such financial
			 institution for the purpose of transferring money between accounts or obtaining
			 money, property, labor, or services.
				(4)Transportation
			 fuelThe term
			 transportation fuel has the meaning given such term in section
			 211(o)(1)(L) of the Clean Air Act (42 U.S.C. 7545) as amended by Public Law
			 110–140.
				(5)Covered
			 retailerThe term
			 covered retailer means a person, partnership, or corporation
			 that—
					(A)sells
			 transportation fuel to the general public for ultimate consumption; and
					(B)charges consumers
			 a different price for transportation fuel purchased with cash compared to the
			 price for such fuel purchased with another form of payment.
					
